Exhibit 10.9
FIRST AMENDMENT TO
AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
PACIFIC OFFICE PROPERTIES, L.P.
     As of April 30, 2008, the undersigned, being the sole general partner of
Pacific Office Properties, L.P. (the “Partnership”), a limited partnership
formed under the Delaware Revised Uniform Limited Partnership Act and pursuant
to the terms of that certain Amended and Restated Limited Partnership Agreement
of Limited Partnership, dated March 19, 2008 (the “Partnership Agreement”), does
hereby amend the Partnership Agreement as follows:
     Capitalized terms used but not defined in this First Amendment shall have
the same meanings that are ascribed to them in the Partnership Agreement.
     1. Additional Limited Partners. The Persons identified on Schedule 1 hereto
are hereby admitted to the Partnership as Additional Limited Partners, owning
the number of Common Units set forth on such Schedule 1. Prior to the execution
hereof, such Persons have joined in the Partnership Agreement in a manner
reasonably satisfactory to the undersigned.
     2. Schedule of Partners. Exhibit A to the Partnership Agreement is hereby
deleted in its entirety and replaced by Exhibit A hereto which identifies the
Partners following consummation of the transactions referred to in Section 1
hereof.
     3. Ratification. Except as expressly modified by this First Amendment, all
of the provisions of the Partnership Agreement are affirmed and ratified and
remain in full force and effect.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE IMMEDIATELY FOLLOWS]





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this First Amendment as of
the date first written above.

            PACIFIC OFFICE PROPERTIES TRUST, INC.,
as sole general partner of the Partnership
      By:   /s/ Dallas E. Lucas       Dallas E. Lucas        President and Chief
Executive Officer     

2



--------------------------------------------------------------------------------



 



Schedule 1

          Additional Limited Partners   Number of Common Units
Robert M. Irish
    35,020  
116 Spinnaker Court
Del Mar, CA 92014
       
 
       
James M. Saivar
    19,833  
11260 El Camino Real #200
San Diego, CA 92130
       
 
       
Robert F. Buie and Pamela I. Buie
    143,410  
Family Trust
P.O. Box 8365
Rancho Santa Fe, CA 92067
       
 
       
John B. Campbell and Elvina
    198,263  
Campbell, Husband and Wife
P.O. Box 9064
Rancho Santa Fe, CA 92067
       

3



--------------------------------------------------------------------------------



 



Exhibit A

                      Common Units   Preferred Units Name and Address  
(Percentage)   (Percentage)
GENERAL PARTNER:
               
 
               
Pacific Office Properties Trust, Inc.
    3,031,125       0  
233 Wilshire Blvd., Suite 830
Santa Monica, CA 90401
    17.8261 %     0 %
 
               
LIMITED PARTNERS:
               
 
               
POP Venture, LLC
    13,576,165       4,545,300  
841 Bishop Street
Honolulu, HI 96813
    79.8419 %     100 %
 
               
POPTLP, LLC
841 Bishop Street

    0       0  
Honolulu, HI 96813
    0 %     0 %
 
               
Robert M, Irish
    35,020       0  
116 Spinnaker Court
Del Mar, CA 92014
    0.2060 %     0 %
 
               
James M. Saivar
    19,833       0  
11260 El Camino Real #200
San Diego, CA 92130
    0.1166 %     0 %
 
               
Robert F. Buie and Pamela I. Buie Family
    143,410       0  
Trust
P.O. Box 8365
    0.8434 %     0 %
Rancho Santa Fe, CA 92067
               
 
               
John B. Campbell and Elvina Campbell,
    198,263       0  
Husband and Wife
P.O. Box 9064
    1.1660 %     0 %
Rancho Santa Fe, CA 92067
               

4